DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,834,584. Although the claims at issue are not identical, they are not patentably distinct from each other because following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2 and 11 recite the limitation “wherein the pre-configuration comprises invoking a computer program product in the contextual service delivery device".  There is insufficient antecedent basis for “the pre-configuration” in the claims.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPUB 2011/0238573 by Varadarajan.

As to Claim 19, Varadarajan teaches, in a computer automated system for processing financial transactions, a mobile device configured to: authenticate itself to a payment server via a payment terminal (Varadarajan: at least ¶0005; ); wherein the mobile device is configured to authenticate itself via active or passive short range communication configuration comprised in the mobile device and the payment terminal (Varadarajan: at least ¶0007; “ATM may be configured for communication with the mobile user device through a contact or contactless means, which may include communication through any suitable wireless connection such as RFID, Bluetooth.TM. or other near field communication means, or through a USB port or other suitable means of contact”);
send an authenticated user credential to the payment server via the payment terminal (Varadarajan: at least ¶0036; “transaction information may further include authentication information such as the user transmit authentication information to the provider's authentication system”; ¶0042 further discloses “provider B system 60 receives the inputted transaction information, which may include the authentication information … from the ATM 30” and “… communicate with an authentication system 66 to determine validation of the user's authentication information”);
 receive a payment authorization information from the payment server (Varadarajan: at least ¶0043; “completing the requested transaction may include, for example, one or more of transferring funds from one account to another, completing a payment transaction, completing a funds withdrawal which may ); display a transaction information on the user mobile device (Varadarajan at least ¶0044; “transaction record is provided by the ATM 30. The transaction record may include any element or combination of elements of information typically found on a transaction record, such as the transaction date, the transaction time, an account identifier, a transaction amount, an account balance, a transaction identifier, a confirmation number, an ATM identifier, an ATM location, etc” and “transaction record is preferably provided in a paperless form, or may also be provided in printed form”); and wherein the payment authorization information from the payment server is in response to a payment request initiated by the mobile device (Varadarajan at least ¶0033; “using the ATM application 22 to perform an ATM transaction”; ¶¶0039-0040 further disclose “inputted to the ATM 30 from the mobile user device 20 may include all of the information required to complete the user's ATM transaction, including, for example, authentication information” and “authenticate the user or the mobile user device 20”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 10-11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2011/0238573 by Varadarajan in view of US Patent 6,769,606 by Blosser et al. (“Blosser”).

As to Claim 1, Varadarajan teaches a computer automated system for processing financial transactions, comprising: a processor; a memory;
encoded instructions stored in the memory which when implemented by the processor cause the computer automated system to: authenticate a contextual service delivery device via a payment terminal comprised in a pre-configured mobile device (Varadarajan: at least ¶0005; “mobile user device is configured to communicate with one or more of the network, the ATM and the provider system”; ¶0015 further discloses “ATM application 22 on the mobile user device 20 may include one or more algorithms );
send an authenticated contextual service delivery device credential to the computer automated system by the payment terminal (Varadarajan: at least ¶0040; “authenticate the user or the mobile user device 20, for example, by inputting one or more of a PIN, OTP, challenge response, transaction identifier and/or other authentication value to the mobile user device 20 to prompt the ATM application 22 to transmit authentication information to the provider's authentication system”; ¶0042 further discloses “provider B system 60 receives the inputted transaction information, which may include the authentication information … from the ATM 30” and “… communicate with an authentication system 66 to determine validation of the user's authentication information”);
authenticate the contextual service delivery device and process a user tag data and additional context info relating to a financial account associated with the contextual service delivery device by the computer automated system (Varadarajan: at least ¶0036; “transaction information may further include authentication information such as the user account holder's PIN, an OTP, a transaction identifier, challenge or challenge response, digital signature, key, secret, datum, device identifier, biometric value and/or other authentication information or value, or a combination of these”; ¶0042 further discloses “provider B system 60 receives the inputted transaction information, which may include the authentication information“ and “… communicate with an authentication system 66 to determine validation of the user's authentication information”);
release a payment authorization information to the contextual service delivery device by the computer automated system (Varadarajan: at least ¶0043; “completing the requested transaction may include, for example, one or more of transferring funds from one account to another, completing a payment transaction, completing a funds withdrawal which may include dispensing funds from the funds dispenser 42 of the ATM 30 in a negotiable form, which may be, for example, money, cash, coin, currency or other medium such as a debit or gift card, a mobile wallet or another mobile payment mechanism, transferring funds to a third party, authorizing a beneficiary transaction, etc”; ¶0064 further discloses “transaction record may be provided by the ATM 30 to the user”).

Varadarajan does not explicitly disclose, but Blosser discloses display a transaction information on the payment terminal (Blosser: at least Col. 1 Lines 8-10; “an ATM display screen may be operative to output details of the transactions”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Blosser’s feature of display a transaction information on the payment terminal (Blosser: at least Col. 1 Lines 8-10) with Varadarajan’s computer automated system.
The suggestion/motivation for doing so would have been to provide details of account transactions to bank customers (Blosser: at least Col. 1 Lines 22-34; 57-59).
	
	Claim 10 (a method claim) corresponds in scope to Claim 1, and are similarly rejected.

As to Claim 2, Varadarajan and Blosser teach the computer automated system of claim 1 wherein: the pre-configured mobile device further comprises a central processing unit (Varadarajan: at least ¶0016; “mobile user device 20 may further include a memory 27 and a central processing unit (CPU) 28”) and a secure element (Varadarajan: at least ¶0034;“ one-time passcode generator or other DVG 26 to provide an authenticating value or transaction identifier”); and
Varadarajan: at least ¶0015; “the ATM application 22 on the mobile user device 20 may include one or more algorithms configured to conduct communications with an automated teller machine such as the ATM 30”).


As to Claim 11, Varadarajan and Blosser teach the computer implemented method of claim 10 wherein: the pre-configured mobile device further comprises a central processing unit (Varadarajan: at least ¶0016; “mobile user device 20 may further include a memory 27 and a central processing unit (CPU) 28”) and a secure element (Varadarajan: at least ¶0034;“ one-time passcode generator or other DVG 26 to provide an authenticating value or transaction identifier”); and wherein the pre-configuration comprises invoking a computer program product in the contextual service delivery device (Varadarajan: at least ¶0015; “the ATM application 22 on the mobile user device 20 may include one or more algorithms configured to conduct communications with an automated teller machine such as the ATM 30”).

As to Claim 5, Varadarajan and Blosser teach the computer automated system of claim 1 wherein releasing a payment authorization information to the contextual service delivery device by the computer automated system comprises releasing a transaction receipt to the contextual service delivery device by the computer automated Varadarajan: at least ¶0044; “transaction record may include any element or combination of elements of information typically found on a transaction record, such as the transaction date, the transaction time, an account identifier, a transaction amount, an account balance, a transaction identifier, a confirmation number, an ATM identifier, an ATM location, etc”; ¶0064 further discloses “transaction record may be provided by the ATM 30 to the user”).

As to Claim 14, Varadarajan and Blosser teach the computer implemented method of claim 10 wherein releasing a payment authorization information to the contextual service delivery device by the computer automated system comprises releasing a transaction receipt to the contextual service delivery device by the computer automated system (Varadarajan: at least ¶0044; “transaction record may include any element or combination of elements of information typically found on a transaction record, such as the transaction date, the transaction time, an account identifier, a transaction amount, an account balance, a transaction identifier, a confirmation number, an ATM identifier, an ATM location, etc”; ¶0064 further discloses “transaction record may be provided by the ATM 30 to the user”).

As to Claim 6, Varadarajan and Blosser teach the computer automated system of claim 1 wherein the computer automated system is further caused to: in response to Varadarajan: at least ¶0036; “transaction information may further include authentication information such as the user account holder's PIN, an OTP, a transaction identifier, challenge or challenge response, digital signature, key, secret, datum, device identifier, biometric value and/or other authentication information or value, or a combination of these”; ¶0039 further discloses “transaction information inputted to the ATM 30 from the mobile user device 20 may include all of the information required to complete the user's ATM transaction, including, for example, authentication information such as the user's account PIN or OTP”), dispense a currency amount by a currency dispensing machine operatively coupled to the payment terminal (Varadarajan: at least ¶0021; “ATM 30 is configured with other features typical of an ATM, which may include, for example a dispenser 42 for the dispensing of currency (cash), a printer (not shown) to provide printed transaction information and a receiving mechanism (not shown) to input other paper based items such as negotiable documents, checks, bank drafts, money deposits and printed communications”; ¶0043 further discloses “Completing the requested transaction may include, for example, one or more of transferring funds from one account to another, completing a payment transaction, completing a funds withdrawal which may ).

As to Claim 15, Varadarajan and Blosser teach the computer implemented method of claim 10 further comprising: in response to an authenticated contextual service delivery device and processed tag data and additional context info relating to the financial account (Varadarajan: at least ¶0036; “transaction information may further include authentication information such as the user account holder's PIN, an OTP, a transaction identifier, challenge or challenge response, digital signature, key, secret, datum, device identifier, biometric value and/or other authentication information or value, or a combination of these”; ¶0039 further discloses “transaction information inputted to the ATM 30 from the mobile user device 20 may include all of the information required to complete the user's ATM transaction, including, for example, authentication information such as the user's account PIN or OTP”), dispensing a currency amount by a currency dispensing machine operatively coupled to the payment terminal (Varadarajan: at least ¶0021; “ATM 30 is configured with other features typical of an ATM, which may include, for example a dispenser 42 for the dispensing of currency (cash), a printer (not shown) to provide printed transaction information and a receiving mechanism (not shown) to input other paper based items such as negotiable documents, checks, bank drafts, money ).

As to Claim 7, Varadarajan and Blosser teach the computer automated system of claim 1 wherein: the computer automated system comprises a payment server (Varadarajan: at least ¶¶0024, 0027, 0030; “provider A system 50 is configured with a memory 57 and a CPU 58 and may include one or more servers performing various functions” and “provider B system 60 may be configured with a memory 67 and a CPU 68 and may include one or more servers performing various functions” and “provider C system 70 may be configured with a memory 77 and a CPU 78 and may include one or more servers performing various functions”); the payment terminal comprises an active or passive short range communication means to connect the contextual service delivery device to the payment server (Varadarajan: at least ¶0007; “ATM may be configured for communication with the mobile user device through a contact or contactless means, which may include communication through any suitable wireless connection such as RFID, Bluetooth.TM. or other near field communication means, or through a USB port or other suitable means of contact”); and
Varadarajan at least ¶0033; “using the ATM application 22 to perform an ATM transaction”; ¶¶0039-0040 further disclose “inputted to the ATM 30 from the mobile user device 20 may include all of the information required to complete the user's ATM transaction, including, for example, authentication information” and “authenticate the user or the mobile user device 20”).

As to Claim 16, Varadarajan and Blosser teach the computer implemented method of claim 10 wherein: the computer automated system comprises a payment server (Varadarajan: at least ¶¶0024, 0027, 0030; “provider A system 50 is configured with a memory 57 and a CPU 58 and may include one or more servers performing various functions” and “provider B system 60 may be configured with a memory 67 and a CPU 68 and may include one or more servers performing various functions” and “provider C system 70 may be configured with a memory 77 and a CPU 78 and may include one or more servers performing various functions”); the contextual service delivery device comprises an active or passive short range communication means to connect to the payment server (Varadarajan: at least ¶0007; “ATM may be configured for communication with the mobile user device through a contact RFID, Bluetooth.TM. or other near field communication means, or through a USB port or other suitable means of contact”); and
the release of payment authorization information to the contextual service delivery device is in response to a payment request initiated by the user mobile device (Varadarajan at least ¶0033; “using the ATM application 22 to perform an ATM transaction”; ¶¶0039-0040 further disclose “inputted to the ATM 30 from the mobile user device 20 may include all of the information required to complete the user's ATM transaction, including, for example, authentication information” and “authenticate the user or the mobile user device 20”).

As to Claim 8, Varadarajan and Blosser teach the computer automated system of claim 1 wherein the contextual service delivery device is a pre-configured contextual service delivery device (Varadarajan: at least ¶¶0014-0015; “mobile user device 20 is configured to communicate with the network 40 through an interface 21, which may be a modem, mobile browser, wireless internet browser or similar means suitable for accessing the network 40” and “mobile user device 20 may be further configured with an ATM application 22 and may be configured with a dynamic value generator (DVG) 26”); and wherein the Varadarajan: at least ¶0014; “mobile user device 20, which may be any of a variety of mobile user phones, personal digital assistants (PDAs) and other handheld or portable devices (iPhone.TM., Blackberry.TM., etc.)”).

As to Claim 17, Varadarajan and Blosser teach the computer implemented method of claim 10 further comprising preconfiguring the contextual service delivery device (Varadarajan: at least ¶¶0014-0015; “mobile user device 20 is configured to communicate with the network 40 through an interface 21, which may be a modem, mobile browser, wireless internet browser or similar means suitable for accessing the network 40” and “mobile user device 20 may be further configured with an ATM application 22 and may be configured with a dynamic value generator (DVG) 26”); and wherein the contextual service delivery device is comprised in a mobile device (Varadarajan: at least ¶0014; “mobile user device 20, which may be any of a variety of mobile user phones, personal digital assistants (PDAs) and other handheld or portable devices (iPhone.TM., Blackberry.TM., etc.)”).

Claims 3, 9, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over US PGPUB 2011/0238573 by Varadarajan in view of US Patent 6,769,606 by Blosser et al. (“Blosser”), and further in view of US PGPUB 2015/0046557 by Rosenberg et al. (“Rosenberg”).

As to Claim 3, Varadarajan and Blosser teach the computer automated system of claim 1 further comprising sending via the payment terminal, an authenticated merchant credential, and an additional context info relating to a financial account associated with the contextual service delivery device to the computer automated system (Varadarajan: at least ¶0036; “transaction information may further include authentication information such as the user account holder's PIN, an OTP, a transaction identifier, challenge or challenge response, digital signature, key, secret, datum, device identifier, biometric value and/or other authentication information or value, or a combination of these”; ¶0039 further discloses “transaction information inputted to the ATM 30 from the mobile user device 20 may include all of the information required to complete the user's ATM transaction, including, for example, authentication information such as the user's account PIN or OTP”; ¶0042 further discloses “provider B system 60 receives the inputted transaction information, which may include the authentication information“ and “… communicate with an authentication system 66 to determine validation of the user's authentication information”).

Varadarajan and Blosser do not explicitly disclose, but Rosenberg discloses sending of a read short range communications tag data from the contextual service Rosenberg: at least ¶0019; “close proximity communication Tag Identifier and the close proximity communication mobile communication device User Identifier”; ¶0298 further discloses “user taps an NFC tag associated with an intended printer”) and a context service point code (Rosenberg: at least ¶¶0091, 0097; “communication instructions received from tag 11” and “… direct the mobile communication device 10 how to communicate with server(s) and/or computer system(s) 15 running virtual bucket 17 which corresponds to the account linked to the specific NFC Tag 11 being communicated with. The communication instructions include, for example, URL, IP address, port, login process, application to application communication, API to API communication, and other methods of defining one device to a second device to communicate via electronic means”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rosenberg’s features of sending of a read short range communications tag data from the contextual service delivery device (Rosenberg: at least ¶¶0019, 0298) and a context service point code (Rosenberg: at least ¶¶0091, 0097) with the computer automated system disclosed by Varadarajan and Blosser.
The suggestion/motivation for doing so would have been to “have a relatively simple to employ, reasonably low cost, and reasonably secure method of wirelessly Rosenberg: at least ¶0013; ¶0191 further discloses “Security and anonymity are significant advantages to virtual bucket”).

As to Claim 12, Varadarajan and Blosser teach the computer implemented method of claim 10 further comprising sending via the payment terminal, an authenticated merchant credential, and an additional context info relating to a financial account associated with the contextual service delivery device to the computer automated system (Varadarajan: at least ¶0036; “transaction information may further include authentication information such as the user account holder's PIN, an OTP, a transaction identifier, challenge or challenge response, digital signature, key, secret, datum, device identifier, biometric value and/or other authentication information or value, or a combination of these”; ¶0039 further discloses “transaction information inputted to the ATM 30 from the mobile user device 20 may include all of the information required to complete the user's ATM transaction, including, for example, authentication information such as the user's account PIN or OTP”; ¶0042 further discloses “provider B system 60 receives the inputted transaction information, which may include the authentication information“ and “… communicate with an authentication system 66 to determine validation of the user's authentication information”).

Varadarajan and Blosser do not explicitly disclose, but Rosenberg discloses sending of a read short range communications tag data from the contextual service delivery device (Rosenberg: at least ¶0019; “close proximity communication Tag Identifier and the close proximity communication mobile communication device User Identifier”; ¶0298 further discloses “user taps an NFC tag associated with an intended printer”) and a context service point code (Rosenberg: at least ¶¶0091, 0097; “communication instructions received from tag 11” and “… direct the mobile communication device 10 how to communicate with server(s) and/or computer system(s) 15 running virtual bucket 17 which corresponds to the account linked to the specific NFC Tag 11 being communicated with. The communication instructions include, for example, URL, IP address, port, login process, application to application communication, API to API communication, and other methods of defining one device to a second device to communicate via electronic means”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rosenberg’s features of sending of a read short range communications tag data from the contextual service delivery device (Rosenberg: at least ¶¶0019, 0298) and a context service point code (Rosenberg: at least ¶¶0091, 0097) with the computer implemented method disclosed by Varadarajan and Blosser.
Rosenberg: at least ¶0013; ¶0191 further discloses “Security and anonymity are significant advantages to virtual bucket”).

As to Claim 9, Varadarajan and Blosser teach the computer automated system of claim 1 wherein the received credential via the contextual service delivery device (Varadarajan: at least ¶0007; “ATM may be configured for communication with the mobile user device through a contact or contactless means, which may include communication through any suitable wireless connection such as RFID, Bluetooth.TM. or other near field communication means, or through a USB port or other suitable means of contact”).
 
	Varadarajan and Blosser do not explicitly disclose, but Rosenberg discloses device comprises a read short range communication tag ID (Rosenberg: at least ¶0019; “close proximity communication Tag Identifier and the close proximity communication mobile communication device User Identifier”; ¶0298 further discloses “user taps an NFC tag associated with an intended printer”), a context service point code, and an IP address (Rosenberg: at least ¶0097; “… direct the mobile communication device 10 how to communicate with server(s) and/or computer system(s) 15 running virtual bucket 17 which ”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rosenberg’s features of device comprises a read short range communication tag ID (Rosenberg: at least ¶¶0019, 0298), a context service point code, and an IP address (Rosenberg: at least ¶0097) with the computer automated system disclosed by Varadarajan and Blosser.
	The suggestion/motivation for doing so would have been to “have a relatively simple to employ, reasonably low cost, and reasonably secure method of wirelessly transferring/sharing electronic data between two electronic computing devices” (Rosenberg: at least ¶0013; ¶0191 further discloses “Security and anonymity are significant advantages to virtual bucket”).

As to Claim 18, Varadarajan and Blosser teach the computer implemented method of claim 10 wherein receiving the credential via the contextual service delivery device (Varadarajan: at least ¶0007; “ATM may be configured for communication with the mobile user device through a contact or RFID, Bluetooth.TM. or other near field communication means, or through a USB port or other suitable means of contact”).

	Varadarajan and Blosser do not explicitly disclose, but Rosenberg discloses receiving a read short range communication tag ID (Rosenberg: at least ¶0019; “close proximity communication Tag Identifier and the close proximity communication mobile communication device User Identifier”; ¶0298 further discloses “user taps an NFC tag associated with an intended printer”), a context service point code, and an IP address (Rosenberg: at least ¶0097; “… direct the mobile communication device 10 how to communicate with server(s) and/or computer system(s) 15 running virtual bucket 17 which corresponds to the account linked to the specific NFC Tag 11 being communicated with. The communication instructions include, for example, URL, IP address, port, login process, application to application communication, API to API communication, and other methods of defining one device to a second device to communicate via electronic means”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rosenberg’s features of receiving a read short range communication tag ID (Rosenberg: at least ¶¶0019, 0298), a Rosenberg: at least ¶0097) with the computer implemented method disclosed by Varadarajan and Blosser.
	The suggestion/motivation for doing so would have been to “have a relatively simple to employ, reasonably low cost, and reasonably secure method of wirelessly transferring/sharing electronic data between two electronic computing devices” (Rosenberg: at least ¶0013; ¶0191 further discloses “Security and anonymity are significant advantages to virtual bucket”).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over US PGPUB 2011/0238573 by Varadarajan in view of US Patent 6,769,606 by Blosser et al. (“Blosser”), and further in view of US PGPUB 2014/0143137 by Carlson.

As to Claim 4, Varadarajan and Blosser teach the computer automated system of claim 1 wherein authenticating the contextual service delivery device and processing the user tag data by the computer automated system further comprises authenticating and retrieving authentication information of the contextual service device by the payment terminal (Varadarajan: at least ¶0036; “transaction information may further include authentication information such as the user account holder's PIN, an OTP, a transaction identifier, challenge or challenge response, digital signature, key, secret, datum, device identifier, biometric value and/or other authentication information or value, or a combination of ), and receiving a transaction authorization from a financial institution related to a financial account associated with the contextual service delivery device (Varadarajan: at least ¶0042; “transaction authorization system 62 may, for illustrative example, verify the user's provider B account information, confirm sufficient funds availability in the user's provider B account to complete the requested transaction, communicate with an authentication system 66 to determine validation of the user's authentication information, check for security alerts on the user's account which may require additional user input or validation to authorize the transaction, and generate a transaction authorization result”).

	Varadarajan and Blosser do not explicitly disclose, but Carlson discloses authentication information that is a unique address (Carlson: at least ¶0039; “trusted device may include a mobile communication device (e.g., a mobile phone, smartphone, tablet, laptop, pager, etc.)” and “trusted device may be registered with a trusted intermediary through an identifier (e.g., a phone number, internet protocol (IP) address, device serial number, etc.) associated with the ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Carlson’s feature of authentication information that is a unique address (Carlson: at least ¶¶0039, 0056) with the computer automated system disclosed by Varadarajan and Blosser.
	The suggestion/motivation for doing so would have been to complete banking transactions such as “withdrawal, deposit, account status check, etc.” (Carlson: at least ¶0030).

As to Claim 13, Varadarajan and Blosser teach the computer implemented method of claim 10 wherein authenticating the contextual service delivery device and processing the tag data by the computer automated system further comprises authentication information of the contextual service device by the payment terminal (Varadarajan: at least ¶0036; “transaction information may further include authentication information such as the user account holder's PIN, an OTP, a transaction identifier, challenge or challenge response, digital signature, key, secret, datum, device identifier, biometric value and/or other authentication information or value, or a combination of these”; ¶0039 further discloses “transaction information inputted to the ATM 30 from the mobile user device 20 may include all of the information required to complete the user's ATM transaction, including, for example, authentication information such as the user's account PIN or OTP”), and receiving a transaction authorization from a financial institution related to a financial account associated with the contextual service delivery device (Varadarajan: at least ¶0042; “transaction authorization system 62 may, for illustrative example, verify the user's provider B account information, confirm sufficient funds availability in the user's provider B account to complete the requested transaction, communicate with an authentication system 66 to determine validation of the user's authentication information, check for security alerts on the user's account which may require additional user input or validation to authorize the transaction, and generate a transaction authorization result”).

Varadarajan and Blosser do not explicitly disclose, but Carlson discloses authentication information that is a unique address (Carlson: at least ¶0039; “trusted device may include a mobile communication device (e.g., a mobile phone, smartphone, tablet, laptop, pager, etc.)” and “trusted device may be registered with a trusted intermediary through an identifier (e.g., a phone number, internet protocol (IP) address, device serial number, etc.) associated with the trusted device”; ¶0056 further discloses “a transaction request may include transaction information (e.g., monetary value, product, quantity, etc.), consumer information (e.g., name, address,), account information (e.g., account identifier or primary account number (PAN), expiration date, CVV, etc.), a pairing identifier, user credentials (e.g., username, password, one-time password (OTP), etc.), a type of transaction (e.g., withdrawal, deposit, purchase, vending purchase, authentication, secure access, etc.), trusted device information, and/or any other relevant information for completing a transaction with the untrusted device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Carlson’s feature of authentication information that is a unique address (Carlson: at least ¶¶0039, 0056) with the computer implemented method disclosed by Varadarajan and Blosser.
withdrawal, deposit, account status check, etc.” (Carlson: at least ¶0030).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        January 19, 2022